Citation Nr: 1509153	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1985, from November 2004 to January 2006, and from October 2008 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  The Veteran submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  During his December 2013 hearing, the Veteran withdrew the issues of entitlement to service connection for chronic fatigue syndrome, entitlement to service connection for left ear hearing loss, and entitlement to service connection for erectile dysfunction.  

2.  The evidence is in relative equipoise as to whether hypertension had its onset in active service.  





CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for chronic fatigue syndrome are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for service connection for left ear hearing loss are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for the withdrawal of the issue of entitlement to service connection for service connection for erectile dysfunction are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the action to grant the claim of entitlement to service connection for hypertension, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



Withdrawal

The Veteran perfected an appeal as to the issues of entitlement to service connection for chronic fatigue syndrome, entitlement to service connection for left ear hearing loss, entitlement to service connection for erectile dysfunction, and entitlement to service connection for hypertension.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

During his December 2013 video conference hearing and prior to promulgation of a decision in this case, the Veteran requested withdrawal of the issues of entitlement to service connection for chronic fatigue syndrome, entitlement to service connection for left ear hearing loss, and entitlement to service connection for erectile dysfunction.  The Veteran's request was made on the record during the hearing, thus satisfying the pertinent criteria.  38 C.F.R. § 20.204(b)(1).  There remain no allegations of errors of fact or law for appellate consideration with respect to the issues.  As the Board does not have jurisdiction to review the issues, they are dismissed.

Service Connection for Hypertension

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension is defined as meaning that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id.  

In addition, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).

Concerning evidence of a current disability, a May 2010 VA examination report reveals a diagnosis of essential arterial hypertension.  The blood pressure readings were listed as 137/91, 131/79, and 129/86.  On May 6, 2010, his blood pressure readings were 151/96, 132/81, and 144/89.  On May 12, 2010, his blood pressure readings were 132/89, 134/86, and 127/81.  The examiner listed a diagnosis of essential arterial hypertension.  The subjective factors were elevated blood pressure readings and objective factors were elevated blood pressure readings noted on physical examination.  

With respect to any in-service injury or disease, the Veteran claims that his disability onset in 2005 and he was not formally diagnosed with hypertension until May 2010, shortly after separation from his third period of active service.  Review of the available service medical treatment records do not reflect any findings or diagnoses of hypertension.  However, a December 2005 outpatient treatment record dated during the Veteran's second period of active service reflects a blood pressure finding of 134/97.  Such a reading is considered by the Board to be an elevated blood pressure reading.  See Centers for Disease Control and Prevention, http://www.cdc.gov/bloodpressure/measure.htm (a normal systolic reading is less than 120 mm Hg; a normal diastolic reading is less than 80 mm Hg); See also Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).  In addition, a March 2006 report of medical examination, provided shortly after the Veteran's separation from his second period of active service, shows elevated systolic blood pressure readings of 140/80, 140/78, and 140/78.  The service medical treatment records for the Veteran's third period of active service are unavailable.  

With respect to a nexus relationship between the Veteran's post-service diagnosis of hypertension in May 2010, provided less than one year after separation from his third period of active service and his active service, the Veteran presented a private medical opinion dated in April 2012.  S.M., M.D. stated that she evaluated the Veteran on April 18, 2012 and he had a blood pressure reading of 140/86.  She stated that his "hypertension was initially noted in December 2005."  She noted that the blood pressure reading at that time was 134/97 and he was not on any medications.  Dr. S.M. cited to the Joint National Committee on Hypertension Series 7 and explained that hypertension stage I was defined as at least two readings over 140 systolic or 90 diastolic or one reading greater than or equal to 160 systolic or 100 diastolic (stage II).  She stated that the Veteran met the criteria for arterial hypertension stage I initially and then progressed to stage II.  Dr. S.M. opined that it was "highly probable" that the Veteran's medical condition of arterial hypertension occurred while on active service in 2005 and met the criteria for being chronic, progressive, and having continuity of symptoms.  

In this case, the Board finds that Dr. S.M.'s opinion is sufficiently probative upon which to base a grant of service connection for hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. S.M. cited to the documented blood pressure reading in December 2005 (134/97) and addressed readings after the Veteran's separation from active service.  She provided an opinion with supporting rationale as to why the Veteran's hypertension had its onset during active service.  Even if the blood pressure reading of 134/97 does not satisfy VA's definition of hypertension under the relevant rating criteria, Dr. S.M. found that the reading constituted the onset of the disease process that was ultimately diagnosed as hypertension.  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran's hypertension had its onset in active service.  By resolving any reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for chronic fatigue syndrome is dismissed.  

Entitlement to service connection for left ear hearing loss is dismissed.

Entitlement to service connection for erectile dysfunction is dismissed.  

Entitlement to service connection for hypertension is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


